Citation Nr: 0813424	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-13 159	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by surgical treatment by the 
Department of Veterans Affairs in November 2001. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is on 
file.  In September 2005, the veteran withdrew his request 
for a hearing before the Board.  

In January 2007, the Board remanded the case for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998). 

FINDINGS OF FACT

1. In November 2001, the veteran underwent a total right knee 
replacement by VA and subsequent persistent patellofemoral 
symptoms are not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, and the surgical 
residuals were reasonably foreseeable. 

2. The veteran does not have a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability due to VA surgical 
treatment in November 2001 have not been met.  38 U.S.C.A. §§ 
1151, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.361 
(2007). 

2. The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16. (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for compensation under 38 U.S.C.A. § 1151, the 
RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2003 and in February 2007.  

The notice included the type of evidence needed to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability; evidence of VA treatment; 
evidence of a relationship between the additional disability 
and VA treatment; and the requirement for the showing of 
vault on part of VA.  The veteran was notified that VA would 
obtain VA records and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to send in any evidence in his possession that 
pertained to the claim.  The notice included the provisions 
for the degree of disability assignable and for the effective 
date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

On the claim for a total disability rating, as the claim is 
denied as a matter of law, the VCAA does not apply.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded a VA 
examination and the RO obtained a VA medical opinion.  The RO 
has obtained VA records and as there are no additional 
records to obtain, no further assistance to the veteran is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim under 38 U.S.C.A. § 1151

Governing Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

As the claim under 38 U.S.C.A. § 1151 was filed in June 2003, 
the current version of 38 C.F.R. § 3.361 applies because it 
applies to all claims under 38 U.S.C.A. § 1151 filed after 
October 1, 1997.

Under 38 C.F.R. § 3.361, a claim based on additional 
disability due to surgical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that the surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received treatment and that the veteran has an additional 
disability does not establish cause. The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.

Under 38 C.F.R. § 3.361, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment proximately caused a veteran's additional 
disability, it must be shown that the treatment, caused the 
veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.

Under 38 C.F.R. § 3.361, whether the proximate cause of a 
veteran's additional disability is an event not reasonably 
foreseeable is to be determined based on what a reasonable 
health care provider would have foreseen.

Factual Background

VA hospital records show that in November 2001 the veteran 
was admitted for a total right knee replacement because of a 
long history of right knee pain and failed conservative 
therapy.  The records contain a copy of an informed consent 
form signed by the veteran, including an acknowledgement of 
the expected results and risks of surgery.  

On VA examination in July 2003, the examiner reported that 
the veteran's claims file had been reviewed.  The examiner 
was responding to the veteran's assertions that since his 
total knee replacement he had had a worsening of symptoms 
which he felt was due to VA negligence.  It was noted that 
prior to the knee surgery the veteran was a maintenance 
worker in an apartment community, but he had difficulty going 
up and down stairs so he was given knee braces by VA, which 
did not alleviate the pain, and then he was given medication 
to control the pain.  After the knee replacement, the veteran 
continued to have knee pain and symptoms such as locking and 
catching.  The examiner noted that X-rays revealed that the 
total knee arthroplasty was in good position.  The examiner 
expressed the opinion that there was no negligence or lack of 
skill on the part of VA that the veteran had had appropriate 
follow-up and that the knee joint was in good alignment.  



In September 2003, the veteran was evaluated by a private 
orthopedist on behalf on VA.  History included a total knee 
replacement in 2001.  According to the veteran after the 
surgery he had not been pain free.  He described the pain as 
a popping sensation.  The pertinent finding was crepitus in 
the patellofemroal joint.  X-rays revealed that the knee 
replacement was in good position.  The physician explained to 
the veteran that some patients, who had a well-placed total 
knee replacement as he had, do develop patellofemoral 
symptoms. 

In June 2005, the veteran testified that after the total knee 
replacement he had debridement and removal of scar tissue and 
crepitus as proof of a lack of skill in the performance of 
the surgery.  The veteran also testified that he felt that he 
was not employable due to a combination of different chronic 
problems, including his right knee.   

On VA examination in April 2007, the diagnosis was total 
right knee replacement with arthroscopic debridement of scar 
tissue and persistent patellofemoral syndrome.  The physician 
commented that the veteran's condition was chronic and not 
likely to improve with any further treatment as he had 
already been treated with brace, therapy, medications, and 
revision surgery.  

Analysis

The medical evidence establishes that the veteran has 
persistent patellofemoral symptoms since his right knee 
replacement by VA in November 2001.  Without deciding whether 
the current patellofemoral symptoms represent an additional 
disability, comparing his knee condition immediately before 
the surgery to his condition after the surgery, the results 
of the surgery were not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the surgical treatment as 
evidenced by the VA's examiner's opinion that there was no 
negligence or lack of skill on the part of VA.  This is the 
only competent evidence of record addressing the issue of 
fault on part of VA.



As for the veteran's statements and testimony that 
debridement and removal of scar tissue and crepitus after the 
total knee replacement were proof of a lack of skill in the 
performance of the surgery by VA, although the veteran is 
competent to describe his symptoms, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation, that is, whether the current 
patellofemoral symptoms are caused by fault on part of VA in 
performing the total knee replacement. 

As the Board may consider only competent evidence to support 
its finding as to a question involving medical causation, 
which is not capable of lay observation, and as there is no 
favorable competent medical evidence to support the claim, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

On the question of whether the current patellofemoral 
syndrome was an event that was not reasonably foreseeable, in 
September 2003, a private orthopedist who had evaluated the 
veteran explained to the veteran that some patients, who had 
a well-placed total knee replacement as he had, do develop 
patellofemoral symptoms. In other words, the veteran's 
symptoms were not atypical of such surgery and was not a 
reasonably unforeseeable risk of the surgery. 

As the preponderance of the evidence is against the claim on 
the basis of reasonably unforeseeable events, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



Total Disability Rating Claim

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability. 38 C.F.R. § 4.16(a).

As the veteran does not have an adjudicated service-connected 
disability, there is no factual or legal basis for an award 
of a total disability rating for compensation based on 
individual unemployability.


ORDER

VA compensation under 38 U.S.C.A. § 1151 for surgery by VA in 
November 2001 is denied. 

A total disability rating for compensation based on 
individual unemployability is denied.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


